

116 S1764 IS: Protecting Our Well-being by Expanding Russian Sanctions Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1764IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Cramer (for himself, Mr. Tillis, Mr. Grassley, Mr. Daines, Mr. Braun, Mr. Marshall, Mr. Scott of Florida, Mrs. Hyde-Smith, Mrs. Capito, Mr. Cornyn, Ms. Ernst, Mr. Hoeven, Mr. Cassidy, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo expand the Protecting Europe's Energy Security Act of 2019 and require the reinstatement of sanctions waived with respect to Nord Stream 2 AG and corporate officers of Nord Stream 2 AG.1.Short titleThis Act may be cited as the Protecting Our Well-being by Expanding Russian Sanctions Act or the POWERS Act.2.Expansion of Protecting Europe's Energy Security Act of 2019Section 7503(a)(1)(B) of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note) is amended—(1)in clause (iv), by striking ; or and inserting a semicolon;(2)in clause (v), by striking ; and and inserting ; or; and(3)by adding at the end the following:(vi)engaged in any transaction with any foreign person described in any of clauses (i) through (v); and.3.Reinstatement of waived sanctionsAny sanctions under section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note) or any other provision of law waived with respect to Nord Stream 2 AG or any corporate officer of Nord Stream 2 AG before the date of the enactment of this Act—(1)shall be reinstated; and (2)notwithstanding subsection (f) of that section, may not be waived except pursuant to an Act of Congress.